In a mortgage foreclosure action, the plaintiff mortgagee appeals from an order of the Supreme Court, Queens County, dated November 6, 1975, which granted, upon certain conditions, a motion to vacate a prior ex parte order of the same court, dated May 27, 1975, which appointed a receiver of the rents and profits of the property under foreclosure. Order affirmed, with one bill of $50 costs and disbursements to respondents Reference Realty Corp. and Robert S. Dillworth. In our opinion, the determination of Special Term vacating the appointment of the receiver on condition that Carlos Niveyro, an officer of defendant Carlinde Realty Corp., receive all rents in trust, inter alia for the maintenance and operating expenses of the building, and file a surety company bond in the amount of $100,000, was, under the circumstances, based upon sufficient evidence, and constituted a valid exercise of the court’s discretion (cf. S. Z. B. Corp. v Ruth, 14 AD2d 678; Blair v Donlon, 51 NYS2d 921; Tabori v Yeckes, NYLJ, April 23, 1974, p 16, col 4; 15 Carmody-Wait 2d, NY Prac, § 92:476). Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.